Per Curiam: This is a writ of error, prosecuted from the decision of the circuit court of Warren county, refusing leave to the complainants to file a bill of review. The petition for leave to file the bill was based upon the two grounds, that the death of one of the complainants in the original bill had been suggested on the record by mistake, and a substitution made of his supposed legal representative, when such complainant was and yet is alive; and that there had been newly discovered evidence. We find, upon examination of the petition, that the court below properly exercised its discretion in refusing leave to file the bill of review. As the same decree sought to be reviewed has been reversed at the present term on appeal, the filing or not of the bill of review is no longer a practical question, and, without discussing the petition, we affirm the order of the court below refusing leave to file the bill. Order' affirmed.